
	

113 SRES 180 ATS: Making minority party appointments for the 113th Congress.
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 180
		IN THE SENATE OF THE UNITED STATES
		
			June 20,
			 2013
			Mr. McConnell submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Making minority party appointments for the
		  113th Congress.
	
	
		That the following be the minority
			 membership on the following committees for the remainder of the 113th Congress,
			 or until their successors are appointed:
			Committee on Commerce, Science, and
			 Transportation:Mr. Thune, Mr. Wicker, Mr.
			 Blunt, Mr. Rubio, Ms. Ayotte, Mr. Heller, Mr. Coats, Mr. Scott, Mr. Cruz, Mrs.
			 Fischer, Mr. Johnson of Wisconsin, and Mr. Chiesa.
			Committee on Homeland Security and Governmental Affairs:
			 Mr. Coburn, Mr. McCain, Mr. Johnson, Mr.
			 Portman, Mr. Paul, Mr. Enzi, Ms. Ayotte, and Mr. Chiesa.
			Committee on Small Business and Entrepreneurship:
			 Mr. Risch, Mr. Vitter, Mr. Rubio, Mr. Paul, Mr.
			 Scott, Mrs. Fischer, Mr. Enzi, Mr. Johnson of Wisconsin, and Mr. Chiesa.
			
